DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 11/3/2021 in which claims 1-43, 48, 53, and 59 have been canceled, claims 44-45, 54, 56, and 62-63 have been amended.  Thus, the claims 44-47, 49-52, 54-58, and 60-63 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-47, 49-52, 54-58, and 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 44, lines 22-31 (and elsewhere, where applicable), if it is determined that the financial card does not match the previously stored card data in the memory (in lines 22-23), then determining that the financial card matches the previously stored card data step (in lines 29-31) may not be necessary.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54-58 and 60-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of authorizing a financial transaction without significantly more. 
Claim 54 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 54 recites a series of steps, e.g., detecting, by a sensor on the mobile phone, an insertion of a financial account card into a slot of the mobile phone; receiving a request to authorize the financial transaction; in response to the sensor detecting that the financial account card has been inserted into the mobile phone, comparing card data associated with the financial account card with previously stored card data corresponding to a plurality of cards previously inserted into the mobile phone, and determining, based on the comparing, by a processor within the mobile phone whether the card data read from the financial account card matches the previously stored card data located in a memory of the mobile phone; in response to determining that the card data read from the financial account card does not match the previously stored card data: requesting, via an input device on the mobile phone, identifying information from an individual associated with the request; determining that the identifying information permits use of the financial account card for the financial transaction; and transmitting, using a transmission device on the mobile phone, the card data to a point-of-sale terminal; and in response to determining that the card data read from the financial account card matched the previously stored card data, transmitting, using the transmission device on the mobile phone, the card data to the point-of-sale terminal.  These limitations describe the abstract idea of authorizing a financial transaction, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The additional limitations of a mobile phone, memory, a sensor, an input device, a transmission device, and a point-of-sale terminal do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 54 recites an abstract idea (Step 2A Prong One: YES).
Step 2A Prong 2: NO).
The claim 54 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a mobile phone, memory, a sensor, an input device, a transmission device, and a point-of-sale terminal are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The additional elements when considered separately and as an ordered combination, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 54 is not patent eligible.
Dependent claims 55-58 and 60-63 further define the abstract idea that is present in the independent claim 54, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 54-58 and 60-63 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 44, 47, 49-50, and 54-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Frolov, EP0309193A2.
Regarding claim 44, Quesselaire discloses a mobile phone for authorizing financial transactions, comprising:
at least one slot configured, at a location on the mobile phone, to receive and house an inserted financial account card (Fig. 1, [0004], [0008], [0016]-[0017]), 
wherein the at least one slot is further configured to read the inserted financial account card (Fig. 1, [0016]);
a memory for storing card data corresponding to a plurality of cards previously inserted into the mobile phone ([0005], at least one payment card reader, [0016], [0022]);
an input device configured to receive identifying information (Fig. 1, [0018], keypad KB); 
a transmission device in communication with the memory ([0004]);
a sensor, wherein the sensor is configured to detect whether a financial card has been inserted in the mobile phone; and ([0016], [0031]);
one or more processors, wherein the one or more processors are configured to:
in response to the sensor detecting that the financial card has been inserted into the mobile phone, compare card data associated with the financial card with previously stored card data corresponding to the plurality of cards previously inserted into the mobile phone, and determine, based on the comparing whether the card data associated with the financial card matches the previously stored card data stored in the memory of the mobile phone; and 
in response to determining that the card data associated with the financial card does not match the previously stored card data in the memory:
request, via the input device, identifying information ([0031]);
determine that the identifying information permits the financial card to be used for conducting a financial transaction ([0031]-[0036]); and
transmit, using the transmission device, the card data to a point-of-sale terminal ([0031]-[0036]); and 
in response to determining that the card data associated with the financial card matched the previously stored card data, transmit, using the transmission device, the card data to the point-of-sale terminal ([0008], [0011], [0016], [0031]-[0036]).
Quesselaire does not specifically disclose
in response to the sensor detecting that the financial card has been inserted into the mobile phone, compare card data associated with the financial card with previously stored card data corresponding to the plurality of cards previously inserted into the mobile phone, and determine, based on the comparing whether the card data associated with the financial card matches the previously stored card data stored in the memory of the mobile phone; and 
in response to determining that the card data associated with the financial card does not match the previously stored card data in the memory:
in response to determining that the card data associated with the financial card matched the previously stored card data.
However, Frolov discloses
in response to the sensor detecting that the financial card has been inserted into the mobile phone, compare card data associated with the financial card with previously stored card data corresponding to the plurality of cards previously inserted into the mobile phone, and determine, based on the comparing whether the card data associated with the financial card matches the previously stored card data stored in the memory of the mobile phone (col. 1, lines 1-8; col. 2, lines 21-25); and 
in response to determining that the card data associated with the financial card does not match the previously stored card data in the memory (col. 2, lines 21-25):
in response to determining that the card data associated with the financial card matched the previously stored card data (col. 2, lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire to include the magnetic card reader for reading card data disclosure of Frolov.  The motivation for combining these references would have been to validate the financial account card.
Regarding claim 47, Quesselaire discloses a display device configured to display the card data (Fig. 1, [0005])
Regarding claim 49, Quesselaire discloses wherein the identifying information that the input device is configured to receive comprises a Personal Identification Number (PIN) or biometric information or both ([0038]).
Regarding claim 50, Quesselaire discloses where the transmission device comprises a radio frequency identification (RFID) device ([0020], [0022]).
Regarding claim 55, Quesselaire discloses wherein reading the card data from the financial account card comprises reading the card data from a magnetic stripe reader or a smart card reader ([0016]).
Claims 54 and 56 are substantially similar to claims 44 and 49 and hence rejected on similar grounds.
Claims 52, 57-58, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Frolov, EP0309193A2 in view of Sandberg-Diment, US Patent Application No. 2006/0018450.
Regarding claim 52, Sandberg-Diment discloses wherein the one or more processors are configured to request a selection of a financial account card with which to authorize the financial transaction ([0011], [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Frolov to include the selection of a credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to allow user to select a card when making a payment for a transaction.
Regarding claim 63, Sandberg-Diment discloses
receiving a selection of a financial account card with which to authorize the financial transaction ([0011], [0021]);
determining by the sensor within the mobile phone whether the card data associated with the desired financial account card is stored in the memory of the mobile phone ([0021]);
requesting identifying information from the individual associated with the requested authorization in response to determining that the card data associated with the desired financial account card is not stored in the memory of the mobile phone ([0021], [0024]); and
authorizing the financial transaction if the identifying information matches the previously stored card data for the selected financial account card or if the card data associated with the desired financial account card is stored in the mobile phone ([0021]-[0023]).
Frolov discloses
determining by the sensor within the mobile phone whether the card data associated with the desired financial account card is stored (col. 2, lines 21-25);
the card data associated with the desired financial account card is not stored (col. 2, lines 21-25);
matches the previously stored card data for the selected financial account card or if the card data associated with the desired financial account card is stored (col. 2, lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Frolov to include the credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to process the transaction.
Claims 57-58 are substantially similar to claim 52 and hence rejected on similar grounds.
Claims 45, 46, 51, and 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesselaire, US Patent Application No. 2004/0236693 in view of Frolov, EP0309193A2 in view of Sandberg-Diment, US Patent Application No. 2006/0018450 in view of Kangasundram et al., US Patent Application No. 2005/0199718.
Regarding claim 45, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein a first slot of the plurality of slots is configured to read the card data ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Frolov, and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 46, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein each of the plurality of slots is a slot configured to read the card data ([0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Frolov, and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 51, Kangasundram discloses wherein the at least one slot comprises a plurality of slots, wherein: 
each of the plurality of slots is configured to receive and store a financial account card ([0003]); and
Quesselaire discloses
at least one of the plurality of slots is configured to read the card data from the financial account card ([0016], Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Frolov, and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 60, Kangasundram discloses receiving a second financial account card into a second slot of the mobile phone ([0003]);
reading second card data from the second financial account card ([0003]).
Sandberg-Diment discloses
financial account ([0021])
the mobile phone ([0021]).
storing the second card data in the memory within the mobile phone ([0011]); and
receiving a second request to authorize the financial transaction using the mobile phone ([0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processing of a transaction disclosure of Quesselaire, Frolov, and Sandberg-Diment to include a device, which can accommodate plurality of cards disclosure of Kangasundram.  The motivation for combining these references would have been to provide a choice to a user to select a particular card when making a purchase.
Regarding claim 61, Sandberg-Diment discloses
determining by the sensor within the mobile phone whether the first financial account card or the second financial account card is inserted in the mobile phone (Fig. 3, [0021]-0023]);
authorizing use of the first financial account card if it is determined to be inserted in the mobile phone (Fig. 3, [0021]-[0023]); and
authorizing use of the second financial account card if the second financial account card is inserted in the mobile phone (Fig. 3, [0021]-[0023]).
Quesselaire discloses
financial account card is inserted in the mobile phone ([0031]-[0036]);
if it is determined to be inserted in the mobile phone ([0031]-[0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Frolov to include the use of credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to make use of multiple cards when processing a transaction.
Regarding claim 62, Sandberg-Diment discloses 
determining by the processor within the mobile phone whether card data associated with the first financial account card or card data associated with the second financial card is stored in the memory of the mobile phone (Fig. 3, [0021]-[0024]);
in response to determining that neither card data associated with the first financial account card nor card data associated with the second financial account card is stored in the memory of the mobile phone ([0011]);
requesting a selection of a third financial account card with which to authorize the financial transaction from a display of the mobile phone ([0011], [0021]);
requesting identifying information from the individual associated with the request ([0011], [0021]); and
authorizing the financial transaction if the identifying information matches the previously stored card data associated with the third financial account card ([0011], [0021]).
Frolov discloses
card data associated with the first financial account card or card data associated with the second financial card is stored (col. 2, lines 21-25);
card data associated with the first financial account card nor card data associated with the second financial account card is stored (col. 2, lines 21-25);
matches the previously stored card data associated with the third financial account card (col. 2, lines 21-25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transaction disclosure of Quesselaire and Frolov to include the plurality of credit card disclosure of Sandberg-Diment.  The motivation for combining these references would have been to process the transaction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-47, 49-52, 54-58, and 60-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 7,997,476; claims 1-48 of U.S. Patent No. 8,528,812; claims 1-40 of U.S. Patent No. 9,165,296; claims 1-32 of U.S. Patent No. 9,396,470; claims 1-28 of U.S. Patent No. 9,881,306; and claims 1-14 of U.S. Patent No. 10,163,104.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a device for authorizing financial transactions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693